AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District
                                                  __________       of of
                                                             District Alaska
                                                                         __________

                Alaska Railroad Corporation
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 3:20-cv-_________________
Flying Crown Subdivision Addition No. 1 and Addition               )
No. 2 Property Owners Association, a non-profit; and               )
also all other Persons Defendant                                   )
or Parties Unknown Claiming a Right, Title, Estate, Lien,
or Interest in the Real Estate Described
in the Complaint in this Action          SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael R. Smith, Registered Agent
                                         Flying Crown Subdivision Addition No. 1 and Addition No. 2 Property Owners
                                         Association, a non-profit
                                         1417 W. Northern Lights Blvd., Suite B
                                         Anchorage, AK 99503

                                         Mailing: PO Box 190530, Anchorage, AK 99519-0530

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael C. Geraghty
                                         Oles Morrison Rinker & Baker LLP
                                         188 W. Northern Lights Blvd., Suite 1020
                                         Anchorage, AK 99503
                                         Email: geraghty@oles.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
